         Case 1:15-cv-10790-DJC Document 201 Filed 05/14/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
                                           )
JOHN DOE, et al.,                          )
                                           )
                  Plaintiffs,              )
                                           )
            v.                             )
                                           ) Civil Action No. 15-cv-10790
                                           )
TRUSTEES OF BOSTON COLLEGE,                )
                                           )
                  Defendants.              )
                                           )
                                           )
__________________________________________)

                                          JUDGMENT

       In accordance with the Jury Verdict, D. 184, and the Order that the Court enters today, D.
200, the Court enters judgment in this matter as follows:

       1. Defendant Boston College shall expunge the finding of responsible in the 2012
          disciplinary proceeding and expunge the suspension on these grounds from the
          educational records of Plaintiff John Doe. This provision shall be stayed pending the
          resolution of Boston College’s post-judgment motions.

       2.   Defendant Boston College shall answer any third-party inquiry as to Doe’s disciplinary
            history at Boston College in the negative.

       3. Prejudgment interest on the $24,819.50 in lost tuition and fees awarded by the jury, D.
          184, shall accrue at the rate of 12 percent per annum from March 11, 2015 to the date
          of judgment;

       4. Postjudgment interest shall accrue at the statutory rate provided in 28 U.S.C. § 1961
          from the date of judgment on both the $24,819.50 in lost tuition and fees and the
          $77,607 in lost income awarded by the jury. D. 184.


       So Ordered this 14th day of May 2020.

                                                            /s/ Denise J. Casper
                                                            United States District Judge



                                                1
